DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species IA, claims 1-12 in the reply filed on 9/3/21 is acknowledged.
Claims 13-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement filed7/25/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The documents stricken out on the IDSs were not found in the current application nor prior US application 17/021,876.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not a proper statement according to the above standards.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	It is noted that the claim is not drafted in the format according to the above standards. 
	It is noted that the claims are directed to an apparatus not a process of use. Although the claims mention partitions, first and second fluids, a sample, and sample container none are positively claimed as structural elements of the invention. They are considered as articles and/or materials intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The intended use further unclaimed articles/materials do not structurally define the invention. The invention does not have to be used in any method at all, including with any of the unclaimed articles and materials that may be intended by applicant. The invention will remain define by the positively claimed structures regardless of the intended use. One is not limited to using the invention as intended by applicant. One can use the invention as one desires.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	It is noted that the various “for…” and “configured…” clauses are not considered as an invocation of 112(f).
	Furthermore, it is noted that the various “so that…” clauses do not provide for any further structural elements/limitations. The various phrases are directed to an intended purpose and/or intended result to be achieved during an intended use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The format and language employed in claim 1 (and further dependent claims) does not comply with U.S. practices (as noted above). The claims are replete with language directed to intended use relative to the unclaimed partitions (first and second fluids).  It is unclear what structural elements applicant considers, intends to define the claimed system. It is presumed that body of the claim, listing of elements is intended to occur after the term “comprising” in line 1. It is unclear what the further term “comprising” in line 3 is meant to be directed to, what is defined by the further elements (i-iii). It is unclear if (i-iii) are meant to be elements of the 
Although not positively claimed as elements of the invention, it is unclear what/which partitions are being referenced by the phrase “the partitions” and “the partition” employed throughout the claims because claim 1 in lines 1-2 mentions “single partitions” and “a plurality of partitions”. See claims 1, 6, 8, 11, and any other applicable claim. 
It is unclear if the “a conduit” in (i) is the same or different from that previously mentioned in line 3. Therefore, it is unclear what/which conduit is being referenced by the clause “the conduit” recited throughout the claims. The same is applicable to the “an interrogation region…” in (i) and line 3. It is unclear what/which interrogation region is being referenced by phrase “the interrogation region” recited throughout the claims.
It is unclear what is structurally required of a conduit for it to be considered as “configured to flow…” as recited in (i). Furthermore, it is unclear what is structurally required of a conduit for it to be considered as comprising “an interrogation region” because such region is not defined as comprising and structural elements that provide for any interrogation nor is such region defined by any structural boundaries. The region itself is not defined as having structure that allows for the region/conduit to have the ability perform any interrogation of anything. The term “interrogation” is directed to what can be done in the broad region. One can select 
As noted above, it appears as if (i-iii) are intended to define a single apparatus. However, as to (ii), it is unclear what is the structural nexus/connectivity of the detector element to the conduit. The structures are not required to be structurally connected to each other. Furthermore, it is unclear what the phrase “if present” is directed to…the detector element, partitions, or interrogation region. If what is present where?  The term ‘if” is directed to a condition and not a requirement. Therefore, whatever the “if present” term/phrase is intended to modify is not a definitive, required element of the invention. 
Claim 1 recites the limitation "the partitions in the interrogation region" in the last line of (ii).  There is insufficient antecedent basis for this limitation in the claim. As previously stated, no partitions are positively claimed as elements of the invention. Therefore, it is unclear how one can attempt to structurally define the invention relative to any partitions that are never required to be present.  Using the invention in method at is a choice not a requirement. Even if one were to elect to use the invention with anything including what one may consider as  
As to (iii), it is unclear what is the structural nexus/connectivity of the optical restriction to the detector element and conduit. The phrase “configured and positioned between...” does not provide nor require any structural connectivity of the structures. A structure can be subjectively considered located between two locations without being structurally connected to the locations. The structures (i-iii) are not required to be structurally connected to each other.  Therefore, they do no form a single apparatus. A collection of unconnected structures are not a single apparatus. Furthermore, it is noted that the “so that…” clause is directed to an intended purpose and/or intended result to be achieved. What is intended, possible, could, and/or would occur based upon the conditional use of the invention with other unclaimed articles and materials does not further structurally limit the invention. See also “claim interpretations” above.  Anything that can restrict electromagnetic radiation can be considered “an optical restriction”.
Claim 1 recites the limitations "the amount of electromagnetic radiation incident on the detection element"; “the electromagnetic radiation that would be incident on the detector element”; and “the absence of the optical restriction” in paragraph (iii).  There is insufficient antecedent basis for these limitations in the claim. As noted above, the claim is directed to an apparatus not a process of use. There is no requirement for any electromagnetic radiation to be projected from anywhere nor be incident on the detector element nor anything else. Furthermore, the invention is not structurally defined by nor is there no requirement for one to consider/contemplate what would or would not occur if what would could possible occur if the 
It is unclear how claim 2 further structurally limits the invention because the claim does not provide for any additional structural element nor further structurally limits any prior positively claimed structural element. The claim is directed to the entire invention, the system. That is what could be possibly happen, is desired to happened based upon the condition of “when” the system is used with some broad, vague, undefined, unclaimed first partition and a partition from one or more partitions other than the first partition. The language of the claim is verbose and based upon conditional use as clearly indicated by the term “when”. There is no requirement for the claimed apparatus to ever be used in any method at all including with any partitions. See also “claim interpretations” above.  It is unclear what is the nexus of the first partition, a partition, and one or more partitions to the prior “single partitions” and “plurality of partitions” of claim 1. 
It is unclear how claim 3 further structurally limits the invention because the claim does not provide for any additional structural element nor further structurally limits any prior 
Claim 3 recites the limitation "the fraction of the electromagnetic radiation…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 4, it is unclear what is the structural nexus/connectivity of the optical restriction to a surface of the detection element. The phrase “positioned” does not provide nor require any structurally connectivity. There can be distance between structures without the structures being connected. Furthermore, it is unclear what is structurally considered “a portion” because the portion is defined by any structural boundaries/dimensions that would indicate to one where such portion begins and ends. It is unclear what the a portion is intended to be compared relative to because the claim does not specify such. Nearest relative to what…nearer than other portions of optical restriction…and/or some other structures? Furthermore, it is noted that the claim is not directed to some specific location, point of the surface.  
The term "substantially circular" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially circular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not provide for what degrees of variation from circular are considered as “substantially circular”. What may be considered as substantially circular to one person may not be considered as such to another and vice versa. See also applicable remarks directed to the “so that” clauses. There is no . 
Claim 5 recites the limitation "the direction of emission form the restriction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As noted above, the invention is not required to be used any process. No electromagnetic radiation is required to be emitted from, pass through, nor received by anything in no directions. Therefore, it is unclear how one can attempt to define a shape of the optical restriction relative to an unknown direction of some electromagnetic radiation that is never required to be present. It is noted even if one were to choose electromagnetic radiation with the claimed invention, one can choose to project the radiation in any direction, angle relative to any of the structures as one desires. As noted, above applicant is attempting to define the invention relative to conditional usage relative to unclaimed articles/materials and desired results of such conditional use. Furthermore, it is unclear if the “a portion of the optical restriction neareast to a surface detection element…” is the same or different from the a portion of claim 4. If so, then the claim should clearly indicate such. If not, then it is unclear how one can have 2 different portions that are “nearest” as claimed. Furthermore, it is unclear what the a portion is intended to be compared relative to because the claim does not specific such. Nearest relative to what…nearer than other portions of the optical restriction…than some other structures? 
The term "substantially normal" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art The claim does not provide for what degrees/values of variation from normal are considered as “substantially normal”. What may be considered as substantially normal to one person may not be considered as such to another and vice versa.
Claim 6 recites the limitation "the direction flow" in line.  There is insufficient antecedent basis for this limitation in the claim. As noted above, the invention is not required to be used to flow anything any specific direction. It is unclear what flow applicant is referencing. Furthermore, such flow direction is not defined as being any specific direction relative to the claimed structural elements for one to ascertain what is the flow direction. It is unclear what/which partitions are being referenced by the phrase, the partitions. Furthermore, it is unclear how one can compare a cross-sectional area to an average spherical cross-sectional are of “the partitions” because as noted above no partitions are positively claimed as elements of the invention nor is an owner, operator, user, possessor of the invention ever required to use the invention with any specific partitions (of any specific dimensions, shape) at all.  Once manufactured the dimensions of the invention do not change based upon if one were to elect to use the invention with any partitions or not. One can choose to insert any substance, particles of any shape (spherical or otherwise) and dimensions that can fit within the conduit.   Therefore, it is unclear how applicant can define the value cross-sectional area of the interrogation region as greater than 90% relative some unknown value spherical partitions of unknown values that are not elements of the invention, never required to be present. One would not be able to determine the possible values of cross-sectional area the interrogation region is required to be manufactured to have without first knowing the average cross-sectional 
As to claim 7, it is unclear if the excitation source is intended to a further structural element of same structure as (i-iii), the detector, or an additional element of the system along with the detector. It is unclear what is the structural nexus of the excitations source to the prior positively claimed elements of claim 1, because the claim does not require the source to be structurally connected to anything. Furthermore it is unclear how the “wherein” clause further structurally limits the invention because it does not provide for any additional structural element nor further structurally limits any prior positively claimed structural element.  The clause directed to an overall intended use and/or process of use of the entire invention. It is unclear what is structurally required of the invention for it to be considered as being configured for “lock-in amplification”. 
Claim 8 recites the limitations "the transmittance of electromagnetic radiation"; “the range of wavelengths emitted by at least one component of the partition”; and “the circumference of the interrogation region”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the “wherein” clause further structurally limits the wall because the clause is confusing and appears to be based upon the intended use of the invention with some unspecified, unclaimed partition. See remarks above.
The term "substantially the same" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially the same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art The claim does not provide for what degrees/values of variation from the same are considered as “substantially the same”. What values may be considered as substantially the same to one person may not be considered as such to another and vice versa.
The term "substantially immiscible" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially immiscible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not provide for what degrees/values of variation from immiscible, degree of non-immiscibility, are considered as “substantially immiscible”. What may be considered as substantially immiscible to one person may not be considered as such to another and vice versa. Furthermore, it is unclear what is structurally required of the partitioner for it to be considered as configured to generate some broad, unclaimed partitions. It is noted that no fluids (assuming applicant is referring to liquids) are positively claimed as elements of the invention. The partitioner does not provide for nor generate any fluids (liquids that can be partitioned or is already partitioned). Any structure capable of producing different volumes, plugs, sections, etc. of a fluid and and/or splitting, combining, mixing fluids into different volumes, plugs, sections, etc. to produce such can be considered as a partitioner. 
 As to claim 10, it is unclear what is structurally meant by the partitioner is electrically grounded. It is unclear if applicant is attempting to require the partitioner to comprise or be connected to a grounding wire and/or some other electrical circuit that this connected to 
It is unclear how the “wherein” cause of claim 11 further structurally limits the invention because the claim does not provide for any additional structural element nor further structurally limits any prior positively claimed structural element.  What the unclaimed partitions are and/or comprise does not further structurally limit the claimed invention. See remarks above. Furthermore, it is unclear what is the structural nexus/connectivity of the system for increasing the temperature of the partitions to the prior positively claimed elements of claim 1 because the claim does not provide for and structural connections.  It is noted that the “for increasing…” clause is directed to intended use relative to unclaimed partitions. The system is not defined as any specific temperature control/heating device. 
As to claim 12,  it is unclear if the intake system  is intended to a further structural element of same structure as (i-iii), the detector, or an additional element of the system along with the detector. It is unclear what is the structural nexus of the intake system to the prior positively claimed elements of claim 1, because the claim does not require the intake system to be structurally connected to any of the prior claimed structures. The intake system is not defined by any specific structures. The wherein clause directed to what can be done with the intake system relative to some broad unclaimed sample container does not further structurally limit the intake system. One can choose to connect a structure to a container via whatever means one desires. Furthermore, it is noted that no sample is positively claimed as an element of the invention. Therefore, what the unclaimed sample comprises does not further structurally limit the invention. It is unclear what the pronoun “it” in the last line references. If applicant . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 17/021,876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application define an invention including the same and/or structural equivalents of the invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 17/062,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application define an invention including the same and/or structural equivalents of the invention as claimed.

Claims 1-3 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of co-pending Application No. 17/021,884 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application define an invention including the same and/or structural equivalents of the invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 27, and 42-44 of co-pending Application No. 17/021,876 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application define an invention including the same and/or structural equivalents of the invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Isreeli, US 3,600,953.
Isreeli discloses a detector device including a conduit 34 with an interrogation region in which partitions can flow and be interrogated; an infrared energy source 102 (excitation source), infrared filter means 104 (optical restriction), and infrared detector means 106 (a detection element). The apparatus further includes pump drive means 25 to compress or occlude compressible pump tubes 26, 28, 29, 30, 31 and 32 employed with other structures including valves to provide sections of fluids (partitioner); offtake tube (intake system) that can be connected to containers 16, 18.  See Figure 1A and description thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isreeli, US 3,600,953.
 The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Ireeli discloses the invention as stated above, but does not specify the distance/distance range at which the filter 104 is position relative the surface of the conduit 34. 
However, the relative distance of the filter is not a novel and non-obvious concept beyond that of one of ordinary skill in the art.   It would have been within the common sense,  predictability, knowledge, and skill of one of ordinary skill in the art to experiment with the distance including within the ranges as claimed at which the excitation source, filter, and detector element are located relative to the surface of conduit to provide optical functionality of radiating the content one desires to flow through and detect within the conduit.
Furthermore a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995)
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hart; Sean et al.; Wagner; Matthias et al.; GARNICA RODRIGUEZ; Jairo Ivan et al.; Ness; Kevin D. et al.; Makarewicz, JR.; Anthony J. et al.; Hindson; Benjamin J. et al.; Adachi; Sakuichiro et al.; Chien, Ring-Ling et al.; Chien, Ring-Ling et al.; and Terray; Alexander V. et al. disclose channel devices including detector devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798